Mr. Justice Shepard
dissenting:
T am unable to concur in the discharge of the petitioner, for reasons which I will state briefly.
1. I think the better practice in a case like this would be for the justice issuing the writ to make it returnable before himself, but I cannot agree that he has no power to make it returnable before another. The sections of the Code relating thereto must be considered in connection with § 62, which provides, among other things, that “any cause may be certified by any justice to another justice to be heard or tried by the latter.”
In my opinion, granting the writ and making it returnable before another is a substantial certification of the case for trial by the latter.
Be that as it may, however, the petitioner has lost the right to raise the question on this appeal. The justice was vested with general jurisdiction of the subject-matter, at least, and the petitioner, by appearing and submitting himself to the jurisdiction without objection, waived any privilege he might have had to a hearing elsewhere.
2. The petitioner is not entitled to have his case determined upon the facts alleged in his petition save where admitted by the return made to the writ. The return denied all of the facts alleged in the petition which Avere not specially admitted. Instead of joining issue and introducing evidence, he stood upon his demurrer to the return and thereby admitted its entire truth.
B. But considering the case in the light of his own statement, 1 am convinced that he ought to have been compelled to answer the question.
He Avas called as a witness by the caveator, and voluntarily mentioned the circumstances which led to the question Avhich he refused to ansAver. A foundation was thus laid, whether into a*472tionally or not, for {{attacking] the credibility of his statement of the resultant declarations of the testator whose will was being contested. Without some such foundation the probability of the fact of the declaration would not seem so great, to say the least. If then the opposing party could show that the first statement was false, the credibility of the second might be seriously affected. The witness himself made the question not only relevant but practically important.
The due administration of justice depends upon the maintenance of the fundamental rule that it is right of every litigant to have introduced, whether witnesses be willing or unwilling, every material and relevant fact that may tend to shed light upon the issue joined.
An exception to the rule, as well established as the rule itself, is that an attorney may not, without the consent of the interested client, be permitted to disclose facts that have been communicated to him by virtue of the relation of attorney and client. But it is an exception, and one who claims the privilege must bring himself entirely within its scope.
The mere fact that an attorney has prepared a will for a person, or has taken memoranda for the purpose, does not, in my judgment, come within the exception; provided always that the inquiry is limited to the simple fact and involves no inquiry into-the terms of the will or into communications made relating thereto in the slightest particular. The mere fact that, a wilt has been made is clearly distinguishable from professional communications relating thereto.
Grant that the average testator might seriously object to the fact of his execution of a .will being made public, and further that it would be unprofessional for his attorney to voluntarily make the fact known; yet these conditions fail to justify the refusal of the attorney to answer to the fact when called as a witness in a case wherein it is relevant to the issue and more or less important to the interests of one of the litigants.
The will must, hy provision of law, be executed in the presence of witnesses. These are clearly not privileged, and the testator himself could be made to disclose the fact. At the same time the *473testator could not be compelled to disclose communications by and to his attorney in the matter.
That an attorney may be compelled to disclose the name of hia client in a particular case or matter is well settled. Chirac v. Reinicker, 11 Wheat. 280, 294, 6 L. ed. 474, 477; Brown v. Payson, 6 N. H. 443; Shaughnessy v. Fogg, 15 La. Ann. 330; Com. v. Bacon, 135 Mass. 521, 525 ; Martin v. Anderson, 21 Gra. 301, 308; Mobile & M. R. Co. v. Yeates, 67 Ala. 164, 167; White v. State, 86 Ala. 69, 75, 5 So. 674; Gower v. Emery, 18 Me. 79, 82; Rundle v. Foster, 3 Tenn. Ch. 658.
In Com. v. Bacon, 135 Mass. 521, 525, the witness was required to answer if he had brought an action in the name of “IL J. Brown” — a fictitious plaintiff, and also whether the interrogatories therein, purporting to be signed by “Brown,” had been signed and sworn to by the defendant. The court said that this fact involved no professional communication, and “hence,, although it so happens that the attorney would not actually have known what he testified to but for his employment, his employment cannot be regarded as the legal ground of his knowledge, and the defendant could not object to the disclosure.”
In all of the cases cited the distinction is clearly drawn between a question seeking information as to a strict matter of fact, and as to a matter of confidential communication, relating to. that fact.
I have found no case directly in point, but if an attorney can be forced to disclose the person in whose name, or for whose advantage under a fictitious name, he may have brought an action, then, for equally as strong a reason, he ought to be made to disclose the mere fact that he had written a will or had been retained to write one.